Citation Nr: 1455220	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-30 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a right shoulder disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO) in Houston Texas RO.  These include a December 2006 rating that denied service connection for PTSD; a September 2009 decision that declined to reopen a previously denied claim for service connection for a right shoulder disorder and a January 2014 rating that granted service connection for bilateral hearing loss with an initial noncompensable rating assigned.

The Veteran testified at hearings held before a DRO in January 2014 and before the undersigned Veterans Law Judge (VLJ) in October 2014.  Transcripts of both are associated with the record.

An issue of entitlement to a temporary 100 percent rating for PTSD for a period of hospitalization exceeding 21 days from October 2010 to December 2010 has been raised by the record in a January 2011 statement that continued to request service connection for PTSD, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claim for service connection for a right shoulder disability and the issue to an initial compensable rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran, whose military occupational specialty (MOS) was as an ammunitions clerk and handler, has submitted credible corroborating evidence to support his reported stressors related to working with explosives.

2.  The medical evidence of record demonstrates that the Veteran does meet the diagnostic criteria for PTSD, with evidence linking this diagnosed to this claimed stressors.

3.  The Veteran has an acquired psychiatric disorder, to include PTSD, that is as likely as not related to his active duty service.

4.  Service connection for a right shoulder disorder was denied by the RO in December 2006 with notice sent January 2007.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

5.  Evidence received since the December 2006 RO decision that denied service connection for a right shoulder disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The December 2006 rating decision that denied service connection for a right shoulder disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).
 
3.  Additional evidence received since the December 2006 rating decision that denied service connection for a right shoulder disorder is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for PTSD.  This award represents a full grant of the issue on appeal.  The Board is also reopening the Veteran's claim for service connection for a right shoulder disorder, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for PTSD--Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. 1154(b) ; 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Such corroborative evidence can include official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283   (1994); 38 C.F.R. § 3.304(f).  Among the evidence that can be used to corroborate a stressor under 38 C.F.R. § 3.304(f) are "buddy statement" from fellow service members.  The M21-1MR specifies that such buddy statements are to be reviewed carefully as corroborating evidence in PTSD claims.  See M21-1MR, Part IV, ii, 1, D, 13.  

The Veteran contends that service connection is warranted for PTSD.  He has claimed PTSD was caused by his service duties that involved working with ammunition and explosives, including setting them up for training exercises and accompanying them during transport.  Both in his testimony in his DRO and Board hearings and stressor histories reported in medical treatment records/examinations and in his written stressor statements, he has described various stressors related to such duties.  These included working with outdated explosives that had a tendency to malfunction and he feared that they could go off while he was checking them out.  He also reported fearing something happening when they were transporting the explosives.  Additionally he has repeatedly described incidents that included accidents that happened to buddies who also worked with explosives and of explosives that he had set up that went off during a time of day they weren't supposed to.  He also described an incident when he was stationed in Germany and was on a convoy that involved secret explosives on the Autobahn and witnessed the aftermath of a severe multi-car wreck that included bodies, limbs and blood on the highway.  They were ordered to keep going and afterwards he had to wash the blood off the trucks from driving through the accident scene.  He also indicated that he was once in a rollover accident in a truck carrying explosives.  

The Veteran's service personnel records confirm that he worked with ammunition and explosives.  His DD-214 which also confirms service in Europe, show that his MOS was as ammunition records clerk.  The service personnel records further disclose that his MOS included being an ammunition storage clerk and ammunition storage specialist/handler and that he was stationed in Germany.  Thus the Board finds that his reported stressors related to handling explosives are supported by the official record.  

Regarding a diagnosis of PTSD related to these stressors, the records reveal that he was diagnosed with PTSD by VA medical personnel as early as January 2006 when he was seen for complaints of feeling a lot of anger and reported having worked in demolition and witnessed others blown up by bombs.  Upon returning from service, he had symptoms including nightmares, isolation, poor frustration tolerance, restricted affect towards family members, difficulty sleeping, anger outbursts, poor concentration and startle reaction to loud noises.  He also reported having survivor guilt, depression and crying spells.  Mental status examination was notable for his mood being depressed, irritable and anxious.  He was diagnosed with chronic PTSD and depressive disorder NOS.  

Thereafter the VA treatment records show a continued Axis I diagnosis of PTSD from 2008 through 2011 linked to his stressors related to his ammunition handling.  Repeatedly the records show symptoms of being anxious, depressed and irritable.  He also reported feelings of survivor guilt, flashbacks, nightmares about explosive accidents where he would wake up screaming "get out of there" and startle response particularly to fireworks in a July 2008 inpatient stay for an Axis I diagnosis of PTSD, which noted these symptoms to be related to his ammunition handling MOS described by the psychiatrist as "demolition."  These types of symptoms continued to be documented in treatment records through 2011, including records documenting a second inpatient hospitalization for PTSD between October 2010 and December 2010 which again noted his ammunition related MOS with intrusive thoughts, nightmares, hypervigilance, irritability and avoidance.   Difficulties reacting to fireworks again were noted in a July 2011 psychiatric follow-up, which continued to diagnose chronic PTSD.  Lay statements submitted by the Veteran's wife also described his having an extreme startle reaction in his sleep.

In support of his claim the Veteran submitted a July 2013 note from his treating psychiatrist who confirmed treating the Veteran since approximately January 2006 and diagnosed him with PTSD as of that date.  This physician stated that per his history and test scores, he appears to meet the criteria for chronic PTSD.  Per his history it is as likely as not that his PTSD is the result of experiences that occurred in the military.  

Although the Veteran underwent a VA examination in October 2013 which provided a negative opinion stating that the Veteran doesn't have a diagnosis of PTSD based on evaluation, this examination is found to be of no probative value.  The examiner is noted to provide contradictory statements throughout this examination.  For example, after finding no Axis I diagnosis of PTSD this examiner then gave an Axis II diagnosis of PTSD.  The examiner also indicated no medical evidence was available for review, then cited a review of the service treatment records, service personnel records, previous disability determination records and interview with collateral witnesses.  The examiner also provided contradictory opinions regarding the adequacy of stressors to support a diagnosis of PTSD by finding that there was no exposure to a traumatic event, despite reciting several reported traumatic events by the Veteran that included working with outdated explosives that he feared would go off when he checked them in the field after they malfunctioned, incidents when some ammunition went off by mistake close to the Veteran, the motor vehicle accident with fatalities that he reportedly witnessed in Germany and the rollover accident in a truck filled with explosives.  Because of the contradictions apparent in this examination the Board lends no probative weight to the conclusions made in its report.

Based on review of the evidence the Board finds that the balance of evidence supports a finding of PTSD, as it shows a diagnosis of PTSD made by competent medical personnel which has been linked to a confirmed stressor.  The only medical evidence unfavorable to his claim is shown to be factually unreliable and is found to be of no probative value. 

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder characterized as PTSD is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

III.  New and Material Evidence-Right shoulder disability

Service connection was previously denied for a right shoulder disorder by the RO in a December 2006 rating decision with notice sent in January 2007.  The basis for the denial was that there was no evidence of a right shoulder (as part of a bilateral shoulder disorder) that was treated in service and that post service private medical records failed to establish that the shoulder condition occurred in or was caused by the service.  

He did not submit a notice of disagreement with this decision.  Accordingly this determination became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.

Evidence previously before the RO in December 2006 includes service treatment records that are negative for any complaints or findings suggestive of right shoulder problems.  Post service records revealed that he was hospitalized for injuries of the right shoulder in December 2004, with a history given of having dislocated the shoulder when he was roping a bull, fell and got dragged.  X-rays confirmed the right shoulder dislocation and a July 2005 MRI of the right shoulder confirmed chronic complete full thickness tears of the supraspinatus and infraspinatus tendons and incomplete tear of the subcapsularis tendon.  Right shoulder EMG findings done in November 2005 diagnosed severe denervation with the absence of any functioning motor units in the right deltoid muscle.  The clinical impression made in the November 2011 EMG consult was of chronically subluxed right glenohumeral joint due to deltoid denervation and rotator cuff tear.  The pre December 2006 records include an October 2006 orthopedic clinic follow-up record for right shoulder pain present for 1 1/2 years, with a history reported by the Veteran of having had a diagnosed right shoulder problem in 1969 that did not require surgical treatment, with a history of doing well until his fall in 2004.  Findings revealed complete atrophy of the right shoulder, limited shoulder motion and no muscle function.  His diagnosis was unchanged from that given in the November 2011 EMG consult.  

Evidence previously before the RO in December 2006 also included the Veteran's lay statement received in May 2006 in which he alleged having been hospitalized in part for shoulder problems in Wuezbuegh, Germany between January 1969 and 1970 while in the service.

Evidence received after the December 2006 decision includes records showing continued treatment for a severe right shoulder disability with the problem lists repeatedly showing a diagnosis of rotator cuff strain, sprain or tear.  The records continue to show a severe right shoulder disability, with orthopedic consult records in March 2011 showing findings of obvious muscle atrophy and complete loss of tissue in the deltoid muscle, atrophy in the supraspinatous and infraspinatus fossae, essentially no active range of muscle and sensory changes in the axillary nerve, assessed as right axillary nerve injury and limited right arm abduction, forward flexion and external rotation.  He was recommended to be seen further for possible bracing, and underwent a PM & R consult also in March 2011 which disclosed essentially the same findings of severe right shoulder disability.  The March 2009 orthopedic evaluation and PM & R records are noted to include a history of the Veteran having had a history of injury to his right shoulder in 1969 while serving in the military, with no significant problems until his shoulder was reinjured in 2004.  The March 2004 PM & R consult described the 2004 injury as having happened after he fell on the ground after tripping.  A June 2011 orthopedic consult diagnosed massive rotator cuff injury to the left shoulder with chronic right shoulder dysfunction secondary to old axillary nerve injury.  

Also received after December 2006, is an October 2009 statement from the Veteran's physical therapist, R.P. who confirmed that he or she gave physical therapy to include rotator cuff acupressure on the right shoulder over the past several years.  

Lay evidence submitted after December 2006 includes the Veteran's January 2014 DRO hearing testimony which essentially alleges that he injured his right shoulder unloading boxes of explosives including having dislocated his shoulder when catching a box that contained explosives in the service.  He reported that this took place in Germany and that he went to Weisenbach Community Hospital in Germany and had the shoulder reset.  He indicated that he was on light duty with his arm in a sling afterwards.  At his October 2014 hearing he again described hurting his shoulder while lifting boxes of ammunition in service.  He said he treated the shoulder shortly after service and confirmed having physical therapy with a physical therapist with initials R.P. in the late 1970's to early 1980's.  He indicated that he still saw this physical therapist.  His wife testified that she remembered he had shoulder problems shortly after service.

The newly received evidence now includes lay evidence suggesting that that the Veteran injured his shoulder during active service while performing duties consistent with his MOS as an ammunition handler and suggested continued symptoms post service were being treated by a physical therapist as early as the late 1970's, thus suggestive of continuity of treatment for shoulder symptoms post service, and most significantly, this treatment was prior to the 2004 bull roping injury.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for residuals of a right shoulder disorder.  Therefore, the claim is reopened.  


ORDER

Service connection for PTSD is granted.

New and material evidence having been received, the claim of service connection for a right shoulder disorder is reopened, and to this extent only the appeal is granted.


REMAND

In regards to the reopened claim for service connection for a right shoulder disability the Board finds that further development is indicated to determine whether any aspect of his current right shoulder disability began in or was otherwise caused by service.  The Board notes that the Veteran has cited to having received treatment at a private hospital in Germany after he allegedly injured his shoulder.  He has reported having been treated in Weisenbach Community Hospital in Germany (otherwise spelled by him as Wuezbuegh, Germany) between January 1969 and 1970 while in the service.  It does not appear that an attempt has been made to obtain these potentially pertinent records of treatment during active duty.  Additionally the Veteran has reported having treated with physical therapist R.P. in the late 1970's to early 1980's, but the only statement from this therapist does not clearly indicate how far back he or she treated the Veteran's shoulder.  Thus an attempt should be made to obtain these earlier records of treatment or have the therapist describe the earliest treatments done on the Veteran's right shoulder.  If objective evidence is obtained that corroborates the Veteran's lay history of an in-service right shoulder injury with post service symptoms shown to predate the 2004 injury, a VA examination should be obtained to address the etiology of his current right shoulder disability. 


In regards to his claim for an initial compensable rating for his service connected hearing loss, the Veteran has testified in his October 2014 hearing that his hearing has worsened since he was last examined in October 2013 and his representative has requested extraschedular consideration for this condition.   Additionally, the Veteran has submitted additional evidence consisting of the results of a private audiogram dated in February 2013.  Notably, while the reports suggest that the Veteran's hearing loss potentially has increased in severity, this report is sufficient for evaluation purposes.  In this regard, the Board notes that it cannot affirmatively establish from the VA audiology report the correct puretone thresholds for 1000, 2000, 3000, and 4000 Hertz.

In light of this information, the Board finds that the Veteran's claim for a compensable rating for service-connected hearing loss must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of his hearing loss.  Therefore, the Board finds that the Veteran should be afforded an additional VA compensation examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As part of the examination to be afforded on remand, the examiner should be asked to interpret the audiometric data contained in the February private audiology consultation report. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since October 2013, and who treated for his right shoulder disorder prior to the post service injury in December 2004 to include the correct name and location of the civilian hospital said to have treated his shoulder injury while he was stationed in Germany between 1969 and 1970.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Thereafter, the Veteran should thereafter be afforded a VA audiology examination in connection with his claim. The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz . A Maryland CNC Test should also be administered to determine speech recognition scores. The effects of the hearing loss on the Veteran's ability to function, to include his ability to work, should be noted. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The audiologist should also review the February 2013 private audiology consultation report and any other private audiology reports obtained and, to the extent possible, interpret the audiometric data contained therein, setting forth the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz , as well as the noting the speech discrimination scores for the right and left ear. If this information is not discernible from any private audiology consultation report of record, the audiologist should so state.

3.  Following the completion of #1, if such development confirms the onset of a right shoulder disorder during  active service with continued symptoms post service, schedule the Veteran to undergo an examination to determine the nature and etiology of any right shoulder disability found.  The claims file and a copy of this remand should be made available to the examiner for review.  Review of the claims file should be noted in the examination report.  All necessary tests and studies, including X-rays, should be conducted. 

For any right shoulder disorder found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its onset during active duty or is otherwise related to the appellant's military service, to include due to injuries reportedly from lifting and handling boxes of ammunition during service.  A complete rationale should be included.  In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records, which include evidence of a serious injury to the right shoulder in 2004.  

4. The AOJ must ensure that the medical examination reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5. After completing the requested actions and any additional notification and/or development deemed warranted, the issues on appeal must be re-adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


